Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
 Claim Status:
	Claims 4, 7, 8, 11, 17, 21 and 24 have been cancelled.
	Claims 1-3, 5, 6, 9, 10, 12-16, 18-20, 22, 23, 25 and 26 are pending and under examination. 

Withdrawn rejections
Applicant's amendments and arguments filed 1/18/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the maximum" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant deleted “a maximum” from claim 1. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 9, 10, 12-16, 18-20, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fine et al. (US 20120093948; IDS filed 5/3/21). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims for example:

    PNG
    media_image1.png
    512
    1478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    691
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1, 3, 5, 6, 9, 12, 16, Fine et al. teach methods of treating pulmonary arterial hypertension with inhaled nitric oxide gas ([0222-0232]; claims 22, 24 and 25) thus the patient has pulmonary hypertension and thus better than a low, intermediate or a high probability of having pulmonary hypertension. Fine et al. teach that the nitric oxide can be delivered intermittently such as a pulse per inhalation or every other inhalation or every third inhalation by the patient [0187] thus not is less than two skipped breaths consecutively or not exceeding one skipped breath consecutively. By intermittently, Fine et al. teaches: “intermittently means that the nitric oxide is delivered and then temporarily delivery of nitric oxide is reduced or stopped equivalent periods of time or different periods of time. A period of time can be less than 1 second, less than 2 seconds, less than 5 seconds, less than 10 seconds, less than 15 seconds, less than 20 seconds, less than 30 seconds…” [0186] Thus, for example, in the embodiment where the equivalent time period is less than 5 seconds, then every time period is less than 5 seconds and the average time period between successive pulses does not exceed about 9 seconds or about 7 seconds and when every pulse is less than 5 seconds then the maximum time period between successive pulses of the gas comprising NO does not exceed about 15 seconds because each pulse is less than 5 seconds. Accordingly, Fine et al. teach administering a plurality of pulses of a gas comprising nitric oxide (NO) to a patient in need thereof over a plurality of breaths, wherein the gas comprising NO is not administered to the patient in at least one breath of the plurality of breaths and wherein an average time period between successive pulses of the gas comprising NO does not exceed about 9 seconds or does not exceed about 7 seconds and the maximum time period between successive pulses of the gas comprising NO does not exceed about 15 seconds.
	Regarding instant claims 2 and 10, one hour is equivalent to 60 minutes or 3600 seconds. 400 pulses per hour is equivalent to 1 pulse per 9 seconds, which is 1 pulse in less than 10 seconds, which is taught by Fine et al. and the periods of time less than that, such as less than 5 seconds or less than 2 seconds, would equate to more than 400 pulses per hour [0186]. So in the embodiment of a pulse every 5 seconds, the method of Fine et al. would have 720 pulses of the gas over an hour which is at least 450 pulses.

Regarding instant claim 15, Fine et al. teach that: “In patients with COPD and secondary pulmonary arterial hypertension, inhaled NO for three months can decrease pulmonary artery pressures and pulmonary vascular resistance, and can increase cardiac index with no negative effects observed.” [0234]; see also [0229-0232]. Thus, the pulmonary hypertension is associated with COPD. 
	Regarding instant claims 19, 20, 22, Fine et al. teach that: “Nitric oxide can be delivered to a patient between at least 15 minutes, at least 30 minutes, at least 45 minutes, at least 1 hour, at least 2 hours, at least 3 hours, at least 4 hours or at least 6 hours” [0185-0188] where the NO can be inhaled intermittently for one or more days [0366, 0374] thus reading on administration for at least 15 minutes, at least 1 hour, for a plurality of days for at least 2 hours a day and for at least 6 hours a day. 
	Regarding instant claims 25 and 26, since Fine et al. teach administration of the same nitric oxide to treat the same conditions in the same amounts of nitric oxide then the method of Fine et al. will also provide an average decrease in systolic pulmonary arterial pressure in the patient of at least about 1 mm Hg. Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art methods are identical or 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fine et al. is that Fine et al.  do not expressly teach in a single embodiment the method of treating WHO Groups 1 and 3 pulmonary hypertension associated with ILD, IPF or COPD with a plurality of nitric oxide gas pulses in terms of mcg/kg IBW/hr as instant claimed over a period of 4 weeks. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Fine et al. by treating WHO Groups 1 or 3 pulmonary hypertension associated with ILD, IPF or COPD patients with a plurality of nitric oxide gas pulses in terms of mcg/kg IBW/hr as instant claimed over a period of 4 weeks and produce the instant invention.

Regarding the limitations with mcg/kg IBW/hr units, the Examiner has this position. The term “IBW” means ideal body weight ([0014] of the instant specification). So Applicant is taking the ranges of about 5-300 mcg/kg or about 30-75 mcg/kg and multiplying by some ideal body weight per hour. Converting to mcg to mg it would be about 0.005-0.3 mg/kg or about 0.03-0.75 mg/kg/hr times IBW. Fine et al. teach: “an effective amount can be given in the milligrams per kilogram of the patient administered per hour. For example, the effective amount can be, for example, at least about 0.01 mg/kg/hr, at least about 0.025 mg/kg/hr, at least about 0.05 mg/kg/hr, at least about 0.075 mg/kg/hr, at least about 0.1 mg/kg/hr, at least about 0.15 mg/kg/hr, at least about 0.2 mg/kg/hr, at least about 0.5 mg/kg/hr, at least about 0.75 mg/kg/hr, at least about 1 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments: 
All of Applicant’s arguments filed 1/18/22 have been carefully considered but are not persuasive. Applicant argues that “Fine et al. at best disclose an extremely broad range of values from less than 1 second to over 24 hours and therefore encompasses possibilities that span multiple orders of magnitude with a factor of over 80,000 between the lowest value of less than 1 second to the highest value of over 24 hours. Accordingly, with respect to claim 1, Fine et al. fails to specifically describe that the average time period between successive pulses of the gas comprising NO does not exceed about 9 seconds for treating pulmonary hypertension as claimed. Similarly, with respect to claim 2, Fine et al. also fails describe administration of at least 400 pulses of the gas comprising NO every hour to the patient for treating pulmonary hypertension as claimed.” Respectfully, this argument is not persuasive because Fine et al. specifically name species within the genus of the time periods, which is actually a very limited number: “A period of time can be less than 1 second, less than 2 seconds, less than 5 seconds, less than 10 seconds, less than 15 seconds, less than 20 seconds, less than 30 seconds, less than 45 seconds, less than 1 minute, less than 5 minutes, less than 10 minutes, less than 15 minutes, less than 20 minutes, less than 30 minutes, less than 1 hour, less than 2 hours, less than 5 hours, less than 6 hours, less than 9 hours, less than 12 hours or less than 24 hours.” Applicant has failed to show any 
Applicant also argues that Fine et al. describe very broad ranges of administered dose of NO and therefore encompasses possibilities that span multiple orders of magnitude with a factor of 1,000 between the lowest dose and the highest dose…thus one skilled in the art would not have any reasonable expectation of success of arriving at the claimed invention based on the disclosure of Fine et al. Accordingly, Applicant respectfully submits that the claimed methods utilizing narrower ranges of dose and intermittent administration are not prima facie obvious over Fine et al.  Respectfully, the Examiner cannot agree. Just because the prior art is broad does not mean it is inoperative or indefinite and would lead to no success in arriving at the claimed invention. This is only Applicant’s opinion without evidentiary support. Applicant’s conclusory statements lack any scientific evidence or sound reasoning to support the conclusion. Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. (See In re GEISLER, 116 F.3d 1465, 1470 (Fed. Cir. 1997)). In the instant case, the arguments are not probative at all.
Id. at [0069]. Surprisingly, the lower dose of 10 mcg/kg IBW/hr provided a greater decrease in sPAP than the higher dose of 15 mcg/kg, and in fact the dose of 10 mcg/kg IBW /hr provided similar sPAP reductions as the higher doses of 30 mcg/kg IBW/hr and 75 mcg/kg IBW/hr. In other words, the data shows that even a small dose can be effective when the average number of skipped breaths is O or 1, which suggests that dosing frequency is critical for the method of reducing pulmonary hypertension. This is verbatim what Applicant asserted on page 8 of 9 in remarks filed 9/7/21. The Examiner’s position has not changed and, respectfully, Applicant’s arguments are not persuasive for the following reasons. Applicant is arguing surprising/unexpected results. MPEP 716.02(b) states: “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).” The values presented in Table 1 are average values but the standard deviations are not provided. Therefore, the Examiner cannot Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The Examiner notes that there is no difference in average change in sPAP vs Baseline when tripling the dose of iNO from 10 to 30. It is then predictable that the 15 iNO dose would have the same sPAP vs Baseline with an average skipped breath of 1. So the data in Table 1 teaches that increasing the time between iNO dose can result in decreased average change in sPAP vs Baseline. However, that is entirely predictable as well. The ordinary artisan in the iNO art is well-aware for decades of the rapid reaction of NO with oxygen (See for example Solc, M. Nature 1966;209:706). By allowing the inhaled NO longer time to react with oxygen found in the air of the lungs by skipping more breaths, more NO will be consumed by the competing reaction with oxygen resulting in less NO to exert any physiological effect. Indeed, just working off the supplied values for the 10 iNO dose and the 15 iNO dose, one can determine that the 

    PNG
    media_image3.png
    362
    718
    media_image3.png
    Greyscale

Applicant has not addressed any of the Examiner’s concerns but merely cut and pasted previous arguments and the Examiner has shown that the data is predictable and expected. Respectfully, none of Applicant’s arguments are persuasive and the claims remain rejected.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613